By the Court.
The exceptions must be dismissed. The case amounts to this. The defendants complain, that the arbitrators erred in point of law, in rejecting his evidence. But supposing it to be so, the remedy is not by filing exceptions ; but by appeal. The act of assembly gives the arbitrators the power of deciding on the competency of evidence, as well as its credibility, and to determine all questions in the cause, as well of law as of fact. And the award, when filed in the office of the prothonotary, is to be considered as a judgment until reversed. The defendant, therefore, has mistaken his remedy. If the arbitrators had misbehaved in the execution of their duty, it would have been a different case. This *107£omt might then have inquired into their conduct to prevent a failure of justice, for such misbehaviour could in no other way have been inquired" of. But nothing of that kind is alleged.
Exceptions dismissed.